Title: From Ward Nicholas Boylston to John Quincy Adams, 15 March 1825
From: Boylston, Ward Nicholas
To: Adams, John Quincy


				
					My Dear Sir
					Roxbury March 15 1825
				
				I had the pleasure to address our amiable friend Mr Adams last week, expressive of my Intentions of offering you my heartfelt  felicitations on your elivation to the most honourable and important rank the Nation can confer—I have not its true, (from the enfused state of my health) been in the front rank of your Frinds who have at an earlier day offerd you their congratulations—but to this I trust you will not impute a less degree of unmingl’d joy—The Manifestations of these feelings, precursory to this Letter has been shewn in Princeton, and the imperishable monuments to the name of “Adams” was consecrated on the Day of your Inauguertion, by Burnt offerings on the Mountain Top, and sacrifices of the fittlings of my —it was a proud day to me tho in the dark vale of years, and infirmities.I felt as if partook of the Sentiments of Simeon of old! “Letest now thy Servant depart in peace for mine eyes have seen the Salvation of my Country”—There is however one thing which I crave as a favour, and heretofore repeatedly express’d the warmest wishes of my heart to see accomplishd, and thought, or fancied had your assent, namely? that you would set for your Portraiture to be the companion to that of my Dearly beloved and venerated Friend your Father which you bestowd on me. The period has now arrived when of all others is the fitest to commence the design without the additional reason, that I am too far in advance of years to speculate on time—you will therefore my Dear Friend permit me to indulge the hope, that when you revisit Boston you will allow as much time as your Leisure will admit to the completion of my wishes—In anticipation I invited Mr Stewart to view the portrait of your Father, as to size the draweing the attitude and costume to your direction—Inclosed extract of a Letter I rec’d a few days since from my old Friend Dr. Nicholls; as his Letters contain a Considerable share of political information, I presume will not be unacceptable—With the sincere respects of Mrs Boylston to you, and union of our affectionate regards to Mrs Adams & Mr. J Adams— / I am / My Dear Sir / your truely affectionate Friend / And Relative
				
					Ward Nichs Boylston
				
				
					PS—Doings at Princeton long since to refer to Boston Island view of this day, copied for an Worcester Spy
				
			